Case: 20-1872    Document: 39-2    Page: 1   Filed: 10/22/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   UNIVERSITY OF SOUTH FLORIDA RESEARCH
             FOUNDATION, INC.,
               Plaintiff-Appellant

                             v.

     FUJIFILM MEDICAL SYSTEMS U.S.A., INC.,
                Defendant-Appellee
              ______________________

                        2020-1872
                  ______________________

      Appeal from the United States District Court for the
  District of Connecticut in No. 3:18-cv-00215-AVC, Senior
  Judge Alfred V. Covello.
                   ______________________

          SEALED OPINION ISSUED: October 22, 2021
         PUBLIC OPINION ISSUED: November 23, 2021 *
                  ______________________

     JOHN S. ARTZ, Dickinson Wright PLLC, Ann Arbor,
  MI, argued for plaintiff-appellant. Also represented by
  STEVEN A. CALOIARO, Reno, NV.

     DAVID W. MARSTON, JR., Morgan, Lewis & Bockius


     *    This opinion was originally filed under seal and
  has been unsealed in part with the remaining sealed por-
  tions redacted from the public opinion.
Case: 20-1872    Document: 39-2      Page: 2   Filed: 10/22/2021




  2                          UNIVERSITY OF SOUTH FLORIDA v.
                                 FUJIFILM MEDICAL SYSTEMS


  LLP, Miami, FL, argued for defendant-appellee. Also
  represented by JITSURO MORISHITA, Tokyo, Japan; JACOB
  SNODGRASS, Washington, DC.
                   ______________________

   Before MOORE, Chief Judge, REYNA, and STOLL, Circuit
                         Judges.
  STOLL, Circuit Judge.
      The University of South Florida Research Founda-
  tion, Inc. appeals the United States District Court for the
  District of Connecticut’s order dismissing its patent in-
  fringement suit against Fujifilm Medical Systems U.S.A.,
  Inc. for lack of statutory and constitutional standing. For
  the reasons stated below, we vacate the court’s dismissal
  and remand for further proceedings consistent with this
  opinion.
                          BACKGROUND
                               I
      On April 7, 1997, the University of South Florida
  (USF) received a “Disclosure of Invention” entitled
  “Workstation-User Interface for Digital Mammography”
  which included internal number “USF #97A15.” J.A. 363.
  On September 16, 1997, the inventors assigned all rights
  in the invention to USF as part of a Revenue Allocation
  Agreement between the inventors, USF, and the Univer-
  sity of South Florida Research Foundation, Inc. (USFRF).
  J.A. 363–67. This agreement also stated that [redacted]
  J.A. 364.
      The inventors later entered into a separate assign-
  ment agreement in 2002, in which they assigned their
  rights in invention disclosure number 97A015PRC to
  USF. J.A. 436–38. This assignment from the inventors
  to USF refers to invention disclosure number
  97A015PRC as being [redacted] J.A. 436. U.S. Patent
  Application No. 10/081,135 issued on October 7, 2003, as
Case: 20-1872      Document: 39-2   Page: 3    Filed: 10/22/2021




  UNIVERSITY OF SOUTH FLORIDA. v.                          3
  FUJIFILM MEDICAL SYSTEMS


  U.S. Patent No. 6,630,937 titled “Workstation Interface
  for Use in Digital Mammography and Associated Meth-
  ods.”
      At some point, the Revenue Allocation Agreement be-
  tween the inventors, USF, and USFRF was followed by a
  nunc pro tunc license agreement, which lists an effective
  date of July 4, 1997. J.A. 265–66. The nunc pro tunc
  agreement defines the “Subject Invention” as:
      [redacted]
  J.A. 265 ¶ 1. This nunc pro tunc license agreement also
  [redacted] Id. ¶ 2. In addition, the agreement states that
  [redacted] J.A. 266 ¶ 3.
                              II
      In May 2016, USFRF filed a patent infringement
  complaint asserting that medical imaging products and
  systems made by Fujifilm Medical Systems USA, Inc. in-
  fringed all claims of the ’937 patent. Compl., Univ. of S.
  Fla. Rsch. Found., Inc. v. Fujifilm Med. Sys. USA, Inc.,
  No. 3:18-cv-00215 (D. Conn. May 12, 2016), ECF No. 1.
  The complaint, amended complaint, and second amended
  complaint all included the following ownership assertion:
     The inventors of the ’937 patent assigned their
     rights to the University of South Florida in
     Tampa, Florida. The University of South Florida
     in turn assigned their rights to the ’937 patent to
     the Plaintiff in this lawsuit, namely the Univer-
     sity of South Florida Research Foundation, Inc.
     (“USFRF”). USFRF is currently the owner of the
     entire right, title and interest in United States
     Patent No. 6,630,937.
  See Ruling on Motions at 3, Univ. of S. Fla. Rsch. Found.,
  Inc., No. 3:18-cv-00215 (D. Conn. May 11, 2020), ECF
  No. 267 (“Motions Ruling”).
Case: 20-1872     Document: 39-2     Page: 4    Filed: 10/22/2021




  4                           UNIVERSITY OF SOUTH FLORIDA v.
                                  FUJIFILM MEDICAL SYSTEMS


       On June 6, 2019, Fujifilm moved for summary judg-
  ment, arguing that USFRF lacked so-called statutory
  standing to sue Fujifilm for patent infringement because
  the license agreement did not transfer all substantial
  rights to USFRF that would permit USFRF to bring suit
  by itself. Mot. for Summ. J., Univ. of S. Fla. Rsch. Found.,
  Inc., No. 3:18-cv-00215 (D. Conn. June 6, 2019), ECF
  No. 229, at 2 n.1. Five days later, on June 11, 2019,
  USFRF moved for leave to amend its Second Amended
  Complaint to “correct an inadvertent error” concerning
  its ownership of the ’937 patent because “[USF] did not
  assign its rights to the ’937 Patent to USFRF” but instead
  granted USFRF an exclusive license. J.A. 476–79.
      On May 11, 2020, the district court dismissed the case
  under Federal Rule of Civil Procedure 12(h)(3) for lack of
  both statutory and constitutional standing, without prej-
  udice. Motions Ruling at 34–35. The district court ana-
  lyzed USFRF’s statutory standing 1 based on the rights
  conveyed in the nunc pro tunc USF-USFRF license agree-
  ment. The agreement states that “USF and USFRF de-
  sire to cooperate in the development, protection, and
  commercial exploitation of the said invention,” which the
  court concluded “implies a cooperative effort in the pro-
  tection of the patent, rather than an exclusive granting of



      1   In referring to this issue as “statutory standing,”
  the district court followed some of our older cases in
  which we referred to whether a plaintiff may bring suit
  under 35 U.S.C. § 281 as “statutory standing.” We have
  more recently clarified that § 281 is simply a statutory
  requirement; it does not “implicate standing or subject-
  matter jurisdiction.” Lone Star Silicon Innovations LLC
  v. Nanya Tech. Corp., 925 F.3d 1225, 1235–36 (Fed. Cir.
  2019). Thus, this opinion will hereinafter refer to the is-
  sue as a statutory requirement rather than statutory
  standing.
Case: 20-1872     Document: 39-2      Page: 5     Filed: 10/22/2021




  UNIVERSITY OF SOUTH FLORIDA. v.                             5
  FUJIFILM MEDICAL SYSTEMS


  the right to protect the patent to USFRF.” Id. at 20. The
  district court determined that the “licensing agreement is
  silent on the transference of the right to sue,” id. at 6, and
  “does not limit USF’s ability to bring suit for alleged in-
  fringement,” id. at 6, 17. The court also concluded that
  “USF did not exclusively license to USFRF all substantial
  rights” because “USF reserved to itself . . . the right to
  make, have made, develop, import and use the ‘Subject
  Invention’ for their internal research, clinical and educa-
  tional purposes.” Id. at 15–16. Thus, the court deter-
  mined that USFRF’s rights to the ’937 patent were
  “limited by [USF’s] retention.” Id. at 16. The district
  court then held that USFRF did not meet the statutory
  requirement of being a patentee under 35 U.S.C. § 281
  because USFRF is not an exclusive licensee with all sub-
  stantial rights in the ’937 patent. Therefore, the court
  held that USFRF could not bring the action in its own
  name without joining USF.
       As to constitutional standing, the district court rea-
  soned that because the “licensing agreement does not re-
  fer to the ’937 patent and specifically references the
  97A105 invention disclosure form . . . the 97A105 inven-
  tion disclosure form appears to be a necessary document.”
  Id. at 31. USFRF had refused to produce this document
  based on attorney-client privilege and the work-product
  doctrine. Instead, it relied on deposition testimony and
  several documents to show the relationship between the
  97A105 invention disclosure form and the ’937 patent.
  The court also found that USFRF “failed to show when
  the [nunc pro tunc] document was signed.” Id. at 32. The
  district court then concluded that USFRF lacked Arti-
  cle III constitutional standing because it failed to estab-
  lish that (1) the license agreement related to the ’937
  patent; and (2) USFRF held an exclusionary right when
  it filed its complaint because it did not establish that the
  license agreement was signed before the complaint was
  filed. Id. at 33–34.
Case: 20-1872     Document: 39-2     Page: 6    Filed: 10/22/2021




  6                           UNIVERSITY OF SOUTH FLORIDA v.
                                  FUJIFILM MEDICAL SYSTEMS


      USFRF appeals the district court’s dismissal for lack
  of standing. We have jurisdiction under 28 U.S.C.
  § 1295(a)(1).
                         DISCUSSION
                               I
                               A
       Only a “patentee” may bring a civil action for patent
  infringement. 35 U.S.C. § 281. Title 35 defines a “pa-
  tentee” as the party to whom the patent was issued and
  the successors in title to the patentee, but it does not in-
  clude mere licensees. 35 U.S.C. § 100(d). “A patent
  owner may transfer all substantial rights in the patents-
  in-suit, in which case the transfer is tantamount to an
  assignment of those patents to the exclusive licensee,”
  who may then maintain an infringement suit in its own
  name. Alfred E. Mann Found. for Sci. Rsch. v. Cochlear
  Corp., 604 F.3d 1354, 1358–59 (Fed. Cir. 2010). “To de-
  termine whether an exclusive license is tantamount to an
  assignment, we ‘must ascertain the intention of the par-
  ties [to the license agreement] and examine the substance
  of what was granted.’” Id. at 1359 (alteration in original)
  (quoting Mentor H/S, Inc. v. Med. Device All., Inc.,
  240 F.3d 1016, 1017 (Fed. Cir. 2001)).
     Our court has listed several rights that should be ex-
  amined “to determine whether a licensor has transferred
  away sufficient rights to render an exclusive licensee the
  owner of a patent,” including:
      the scope of the licensee’s right to sublicense, the
      nature of license provisions regarding the rever-
      sion of rights to the licensor following breaches of
      the license agreement, the right of the licensor to
      receive a portion of the recovery in infringement
      suits brought by the licensee, the duration of the
      license rights granted to the licensee, the ability
      of the licensor to supervise and control the
Case: 20-1872       Document: 39-2    Page: 7    Filed: 10/22/2021




  UNIVERSITY OF SOUTH FLORIDA. v.                             7
  FUJIFILM MEDICAL SYSTEMS


      licensee’s activities, the obligation of the licensor
      to continue paying patent maintenance fees, and
      the nature of any limits on the licensee’s right to
      assign its interests in the patent.
  Id. at 1360–61.
       We have never, however, established a complete list
  of the rights that must be examined to determine whether
  a patentee has transferred away sufficient rights to ren-
  der another party the owner of a patent. Diamond Coat-
  ing Techs., LLC v. Hyundai Motor Am., 823 F.3d 615, 619
  (Fed. Cir. 2016) (quoting Alfred E. Mann, 604 F.3d
  at 1360). Instead, “we examine the ‘totality’ of the agree-
  ment to determine whether a party other than the origi-
  nal patentee has established that it obtained all
  substantial rights in the patent.” Lone Star, 925 F.3d at
  1229 (quoting AsymmetRx, Inc. v. Biocare Med., LLC, 582
  F.3d 1314, 1321 (Fed. Cir. 2009)). Among the factors that
  we consider, the exclusive right to make, use, and sell, as
  well as the nature and scope of the patentee’s retained
  right to sue accused infringers are the most important
  considerations in determining whether a license agree-
  ment transfers sufficient rights to render the licensee the
  owner of the patent. Diamond Coating, 823 F.3d at 619
  (quoting Alfred E. Mann, 604 F.3d at 1360–61).
                               B
      In determining whether the district court erred in
  concluding that USFRF was not the patentee under
  § 281, we find instructive our cases reviewing the trans-
  ference of all substantial patent rights to the exclusive
  licensee.
      For example, in Alfred E. Mann, we reversed and re-
  manded the district court’s holding that the licensor
  transferred so many rights that it no longer was the pa-
  tentee. 604 F.3d at 1357. Patentee Alfred E. Mann Foun-
  dation for Scientific Research (AMF) licensed two of its
Case: 20-1872     Document: 39-2       Page: 8    Filed: 10/22/2021




  8                            UNIVERSITY OF SOUTH FLORIDA v.
                                   FUJIFILM MEDICAL SYSTEMS


  patents directed to cochlear implants to Advanced Bion-
  ics (AB). Id. The license agreement granted AB the right
  to exclusively make, have made, use, lease, offer to lease,
  sell, offer to sell, and commercially exploit the patents;
  the first right to sue to enforce the patents when either
  AMF or AB learned of any alleged or suspected infringe-
  ment; the right to settle any AB-controlled litigation on
  any terms without any prior authorization by AMF; and
  the right to grant sublicenses. Id. at 1357–58. AMF also
  retained the right to sue to enforce the patents if AB de-
  clined to exercise its right to sue, the right to a significant
  portion of the recovery in infringement suits; the right to
  grant licenses to settle litigation initiated by AMF, the
  right to prevent AB from assigning its rights, the right to
  terminate the license agreement and any sublicenses if
  AB missed payments to AMF, and the obligation to pay
  maintenance fees on the patents. Id. at 1358. In addi-
  tion, in litigation commenced by either AMF or AB, the
  other party to the agreement maintained the right to par-
  ticipate in the litigation by requiring the litigation-com-
  mencing party to keep it informed of the status of the
  litigation, but the non-commencing party was not permit-
  ted to interfere with the commencing party’s control of
  the litigation. Id.
      On appeal, we held that the district court erred by
  concluding that AMF effectively assigned the patents to
  AB and dismissing AMF’s infringement claims. Id. at
  1363. We explained that “the nature and scope of the li-
  censor’s retained right to sue accused infringers is the
  most important factor in determining whether an exclu-
  sive license transfers sufficient rights to render the licen-
  see the owner of the patent.” Id. at 1361. We then held
  that because AMF had complete discretion to control liti-
  gation it initiated, AMF’s right to sue was not illusory,
  even though AMF’s right to sue an infringer did not vest
  until AB declined to sue the infringer. Id. at 1362. We
  therefore determined that “[s]uch a broad right to decide
Case: 20-1872     Document: 39-2      Page: 9    Filed: 10/22/2021




  UNIVERSITY OF SOUTH FLORIDA. v.                            9
  FUJIFILM MEDICAL SYSTEMS


  whether to bring suit and to control litigation is thor-
  oughly inconsistent with an assignment of the patents-in-
  suit to AB.” Id.
      Similarly, in AsymmetRx, we determined that licen-
  see AsymmetRx, Inc. could not maintain its patent in-
  fringement suit without joining the patentee because the
  patentee retained substantial interests in the patents-in-
  suit, including the right to sue for infringement. 582 F.3d
  at 1320. AsymmetRx’s license agreement with the licen-
  sor (the President and Fellows of Harvard College) gave
  AsymmetRx the right of first refusal in suing alleged in-
  fringers, but if AsymmetRx elected not to exercise its
  right to sue, Harvard had the right to bring its own in-
  fringement action. Id. at 1320–21. If AsymmetRx initi-
  ated an infringement suit, the license agreement
  required AsymmetRx to consider Harvard’s views and the
  public interest and seek Harvard’s approval for any set-
  tlement of the suit. Id. Harvard also had the option to
  join the action and jointly control the suit with Asym-
  metRx. Id. at 1321. In holding that AsymmetRx could
  not sue on its own, we explained that “Harvard did not
  convey the entire right to enforce the patents to Asym-
  metRx” because, “viewing the retention of the right to sue
  in conjunction with all of the other rights retained by
  Harvard, it is clear that Harvard conveyed less than all
  substantial rights” in the patents-in-suit. Id. at 1321.
       Likewise, in Diamond Coating, we affirmed the dis-
  trict court’s dismissal of a licensee’s patent infringement
  suit after finding that the licensee did not acquire all sub-
  stantial rights in the patents-in-suit. 823 F.3d at 617.
  The inventors of the patents-in-suit assigned the patents
  to Sanyo, which conveyed various rights and interests in
  the patents to Diamond Coating in a license agreement.
  Id. at 617–18. The license agreement specified that
  (1) Diamond was prohibited from licensing the patents to
  a third party without Sanyo’s consent; (2) Sanyo retained
  an economic interest in future proceeds, including
Case: 20-1872     Document: 39-2      Page: 10    Filed: 10/22/2021




  10                           UNIVERSITY OF SOUTH FLORIDA v.
                                   FUJIFILM MEDICAL SYSTEMS


  proceeds from litigation; (3) Sanyo retained a license to
  make, use, and sell products covered by the patents-in-
  suit; and (4) Sanyo retained significant control over the
  decision to enforce the patents because the agreement re-
  quired that Diamond consider the best interests of both
  Diamond and Sanyo in enforcing the patents. Id. at 619.
  We found that “Sanyo retained significant control over
  Diamond’s enforcement and litigation activities” because
  “the [agreement] condition[ed] Diamond’s litigation and
  enforcement activities on Sanyo’s best interests,”
  “cabin[ed] Diamond’s authority to license the patents-in-
  suit,” and “limit[ed] Diamond’s discretion to refrain from
  suing certain companies.” Id. at 620–21. We also deter-
  mined that “Diamond d[id] not possess sufficient rights
  to make, use, or sell the patented invention” given that
  the agreement reserved this right to Sanyo and did not
  grant Diamond a right to practice the patents-in-suit. Id.
  at 619–20. Therefore, the agreement did not convey all
  of the substantial rights in the patents-in-suit to Dia-
  mond.
                                C
       Turning to the facts of this case in light of this prece-
  dent, we conclude that the district court did not err in
  holding that USFRF is not a patentee under § 281 and
  thus could not sue without patentee USF. We consider
  first and foremost the license agreement’s failure to
  transfer USF’s right to sue to USFRF. Indeed, as the dis-
  trict court noted, “the USF-USFRF licensing agreement
  is silent on the transference of the right to sue.” Motions
  Ruling at 17. The agreement’s silence on the right to sue
  accused infringers does not show an intent to transfer
  that right. Rather, it shows that USF retained the im-
  portant right to enforce the patent against accused in-
  fringers. Our analysis in Alfred E. Mann, AsymmetRx,
  and Diamond Coating all support the district court’s em-
  phasis on the right to sue and its conclusion that USFRF
  cannot sue without the participation of USF.
Case: 20-1872    Document: 39-2     Page: 11    Filed: 10/22/2021




  UNIVERSITY OF SOUTH FLORIDA. v.                         11
  FUJIFILM MEDICAL SYSTEMS


      In addition, while certainly not dispositive, we agree
  with the district court that in combination with the other
  factors, the USF-USFRF damages award allocation of be-
  tween ten and fifty percent weighs against the conclusion
  that USF transferred all substantial rights to USFRF.
  Id. at 17. Similarly, we consider USF’s reservation of the
  right to [redacted] as weighing against the transference
  of all substantial rights to USFRF. Id. at 18; see J.A. 266
  ¶ 3. While we acknowledge that the license agreement
  transfers significant rights to USFRF and that the [re-
  dacted] duration of the license agreement is substantial,
  we agree with the district court that USF retained
  enough important rights to conclude that USF did not
  transfer all substantial rights in the patent. 2
       Citing Speedplay, Inc. v. Bebop, Inc., 211 F.3d 1245
  (Fed. Cir. 2000), USFRF argues that its royalty-free right
  to sublicense renders the right to sue retained by USF
  illusory. Appellant’s Br. 29–31. In Speedplay, this court
  held that the licensee’s right to grant royalty-free subli-
  censes to defendants sued by the licensor rendered the
  licensor’s right to sue illusory. 211 F.3d at 1251. But we
  view this case to be more analogous to Immunex Corp.
  v. Sandoz Inc., 964 F.3d 1049 (Fed. Cir. 2020), than
  Speedplay. Here, as in Immunex, the patent owner and
  licensee are required to cooperate in enforcement of the
  ’937 patent. As explained in the agreement, “USF and
  USFRF desire to cooperate in the development, protec-
  tion, and commercial exploitation of the said invention.”
  J.A. 265; see, e.g., Immunex, 964 F.3d at 1061 (explaining



      2   Fujifilm argues for the first time on appeal that
  USFRF is not a patentee under § 281 because the United
  States Government has certain unknown rights in the in-
  vention. Appellee’s Br. 25–27. Because we conclude that
  USFRF is not a patentee for the reasons discussed above,
  we need not consider Fujifilm’s new argument.
Case: 20-1872    Document: 39-2     Page: 12     Filed: 10/22/2021




  12                          UNIVERSITY OF SOUTH FLORIDA v.
                                  FUJIFILM MEDICAL SYSTEMS


  that patent owner “Roche [was] required to cooperate in
  any Immunex-initiated infringement suit” and that licen-
  see “Immunex further ha[d] a duty to cooperate in such a
  Roche-initiated suit”). As such, we find USFRF’s reliance
  on Speedplay misplaced.
                               II
       To establish constitutional standing under the case-
  or-controversy requirement of Article III, a plaintiff must
  demonstrate that it has suffered an “injury in fact.”
  Drone Techs., Inc. v. Parrot S.A., 838 F.3d 1283, 1292
  (Fed. Cir. 2016) (quoting Lujan v. Defs. of Wildlife, 504
  U.S. 555, 560 (1992)). We have held that “the touchstone
  of constitutional standing in a patent infringement suit is
  whether a party can establish that it has an exclusionary
  right in a patent that, if violated by another, would cause
  the party holding the exclusionary right to suffer legal in-
  jury.” WiAV Sols. LLC v. Motorola, Inc., 631 F.3d 1257,
  1265 (Fed. Cir. 2010).
       We apply regional circuit law to our review of a dis-
  missal of a complaint for lack of standing unless the issue
  is unique to patent law and therefore exclusively as-
  signed to the Federal Circuit. Odyssey Logistics & Tech.
  Corp. v. Iancu, 959 F.3d 1104, 1108 (Fed. Cir. 2020)
  (quoting Madey v. Duke Univ., 307 F.3d 1351, 1358 (Fed.
  Cir. 2002)). The Second Circuit reviews “factual findings
  for clear error and legal conclusions de novo, accepting all
  material facts alleged in the complaint as true and draw-
  ing all reasonable inferences in the plaintiff’s favor.” Van
  Buskirk v. United Grp. of Cos., Inc., 935 F.3d 49, 52–53
  (2d Cir. 2019) (emphasis omitted) (quoting Liranzo v.
  United States, 690 F.3d 78, 84 (2d Cir. 2012) (reviewing a
  Rule 12(h)(3) dismissal)); see also James v. J2 Cloud
  Servs., LLC, 887 F.3d 1368, 1372 (Fed. Cir. 2018) (courts
  reviewing a dismissal “for want of standing . . . must ac-
  cept as true all material allegations of the complaint, and
  must construe the complaint in favor of the complaining
Case: 20-1872    Document: 39-2     Page: 13     Filed: 10/22/2021




  UNIVERSITY OF SOUTH FLORIDA. v.                          13
  FUJIFILM MEDICAL SYSTEMS


  party” (quoting Warth v. Seldin, 422 U.S. 490, 501
  (1975))).
      The district court dismissed this case for lack of con-
  stitutional standing because it found that (1) USFRF did
  not demonstrate that the invention disclosure number in
  the license agreement corresponded to the ’937 patent;
  and (2) USFRF did not provide evidence of when the li-
  cense agreement was signed. We address each ground in
  turn below.
                               A
      First, the district court clearly erred by concluding
  that the only way USFRF could establish that the license
  agreement covered the ’937 patent was by waiving its at-
  torney-client privilege and work-product protection and
  producing the 97A105 invention disclosure form. Mo-
  tions Ruling at 31 (“[A]t this stage of the pleadings and in
  light of Fujifilm’s allegation that USFRF lacks constitu-
  tional standing, the 97A105 invention disclosure form ap-
  pears to be a necessary document.”). Fujifilm argues the
  district court’s finding is not clearly erroneous because
  the invention disclosure form defines the scope of the li-
  cense agreement, and that because USFRF refused to
  produce it, there is no way to confirm that USFRF has a
  written license to the ’937 patent. Appellee’s Br. 15–16.
  We disagree.
      The assignment from the inventors to USF refers to
  invention disclosure form 97A015 as being “set forth in”
  the continuation application filed on February 22, 2002,
  and assigned Serial No. 10/081,135. J.A. 436. The face
  of the ’937 patent lists corresponding Application Serial
  No. 10/081,135. The correlation of the patent application
  serial number listed on the assignment and the face of
  the patent should have been sufficient in this case to
  prove that the license agreement covered the ’937 patent.
  As additional support, USFRF’s sublicense agreement
  identifies USF reference number 97A015PRCCN as
Case: 20-1872    Document: 39-2     Page: 14    Filed: 10/22/2021




  14                         UNIVERSITY OF SOUTH FLORIDA v.
                                 FUJIFILM MEDICAL SYSTEMS


  corresponding to Application Serial No. 10/081,135 and
  the ’937 patent. J.A. 392–408. Accordingly, the district
  court clearly erred by holding that USFRF failed to show
  that the invention disclosure number in the license agree-
  ment corresponded to the ’937 patent.
                              B
       Second, the district court erred in determining that
  USFRF lacked constitutional standing because the li-
  cense agreement “is an undated nunc pro tunc document
  that is retroactive to July 4, 1997, however, [USFRF]
  failed to show when the document was signed.” Motions
  Ruling at 32. Even if the license agreement was signed
  after the filing of the complaint, USFRF would have held
  at least one exclusionary right in the patent under the
  Revenue Allocation Agreement. It is undisputed that the
  Revenue Allocation Agreement (1) preceded the license
  agreement; (2) was signed in September 1997 prior to the
  filing of the complaint; and (3) provides that [redacted]
  J.A. 364. We construe this language in the Revenue Al-
  location Agreement to convey at least one exclusionary
  right in the patent-in-suit to USFRF. As we have held,
  constitutional standing is satisfied when a party holds at
  least one exclusionary right. See WiAV, 631 F.3d at
  1264–65, 1267; Morrow v. Microsoft, 499 F.3d 1332,
  1340–41 (Fed. Cir. 2007); Intell. Prop. Dev., Inc. v. TCI
  Cablevision of Cal., Inc., 248 F.3d 1333, 1347 (Fed. Cir.
  2001).
       Fujifilm argues that USFRF cannot rely on the Rev-
  enue Allocation Agreement to establish constitutional
  standing because the issue of standing was briefed by the
  parties in view of the license agreement. But, in the dis-
  trict court, Fujifilm’s only challenge to USFRF’s constitu-
  tional standing was that the 97A105 invention disclosure
  form allegedly did not correspond to the ’937 patent. Be-
  cause the district court sua sponte raised this issue of
  whether USFRF held an exclusionary right in the patent
Case: 20-1872    Document: 39-2     Page: 15     Filed: 10/22/2021




  UNIVERSITY OF SOUTH FLORIDA. v.                          15
  FUJIFILM MEDICAL SYSTEMS


  at the time of filing, we cannot fault USFRF for not rely-
  ing on the Revenue Allocation Agreement until after the
  court’s decision.
      Because the district court’s holding that USFRF
  lacked constitutional standing rests on two clearly erro-
  neous findings of fact, the district court’s dismissal was
  clearly erroneous.
                         CONCLUSION
       For the reasons above, we hold USFRF fails to meet
  the statutory requirements of § 281 but does meet the re-
  quirements of constitutional standing. Because the dis-
  trict court’s dismissal was predicated on constitutional
  standing, we remand for further proceedings consistent
  with this opinion, including a determination of whether
  USFRF may join USF. 3
                VACATED AND REMANDED
                            COSTS
  No costs.




      3    We note that USFRF has filed other complaints
  jointly with USF after filing the present suit. See Univ.
  of S. Fla. Rsch. Found., Inc. and Univ. of S. Fla. Rsch. Bd.
  of Trs. v. Fujifilm Medical Sys. USA, Inc., No. 1:20-cv-
  4080 (S.D.N.Y. May 27, 2020); Univ. of S. Fla. Rsch.
  Found., Inc. and Univ. of S. Fla. Rsch. Bd. of Trs. v. Ho-
  logic, Inc., No. 20-352 (D. Del. Mar. 3, 2020).